NO. 07-11-0104-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL C

                                   APRIL 29, 2011

                        ______________________________


             DUTCHER'S AUTO COLLISION REPAIR, LLC, APPELLANT

                                          V.

                             LUIS AGUILAR, APPELLEE


                       _________________________________

           FROM COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

           NO. 98,764-2; HONORABLE PAMELA COOK SIRMON, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Appellant's Motion to Dismiss Cause of Action in

which Appellant, Dutcher's Auto Collision Repair, LLC, represents it has settled its

claims with Appellee, Luis Aguilar. Without passing on the merits of the case, we grant

Appellant's motion and dismiss this appeal with prejudice. Tex. R. App. P. 42.1(a)(1).

No agreement by the parties on costs having been presented in the motion, costs will

be taxed against Appellant. Tex. R. App. P. 42.1(d). Having dismissed the appeal at
Appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.


                                             Patrick A. Pirtle
                                                 Justice




                                         2